Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 28, 2016

                                      No. 04-16-00060-CV

                           Maria Jilma URIBE and Jose Carlos Uribe,
                                         Appellants

                                                 v.

 CARRINGTON MORTGAGE SERVICES, LLC ON BEHALF OF DEUTSCHE BANK
 NATIONAL TRUST CO., AS INDENTURE TRUSTEE FOR NEW CENTURY HOME
      EQUITY LOAN TRUST 2006-NC4 ASSET-BACKED PASS-THROUGH
                           CERTIFICATES,
                              Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI18492
                            Honorable Dick Alcala, Judge Presiding


                                         ORDER
        After this court granted Appellants’ first and second motions for extension of time to file
their brief, Appellants’ brief was due on June 27, 2016. On June 24, 2016, the parties filed a
joint motion to abate the appeal. The formerly pro se appellants are now represented by counsel,
and the parties move this court to abate the appeal for sixty days for the parties to settle their
dispute.
       The joint motion to abate this appeal is GRANTED. We ABATE this appeal until
August 23, 2016. We ORDER Appellants to file in this court not later than August 23, 2016, (1)
a motion to dismiss the appeal or (2) a motion to reinstate the appeal on the court’s docket so the
appeal may proceed.
       If the parties fail to settle, Appellants’ brief will be due on September 22, 2016.
       All other appellate deadlines are SUSPENDED pending further order of this court.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2016.
___________________________________
Keith E. Hottle
Clerk of Court